EXHIBIT 10.7


EXECUTION


AMENDMENT NO. 9
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 9 to Amended and Restated Master Repurchase Agreement, dated as of
September 4, 2018 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (the “Administrative Agent”), CREDIT SUISSE AG, a company
incorporated in Switzerland, acting through its CAYMAN ISLANDS BRANCH (“CS
Cayman”), ALPINE SECURITIZATION LTD (“Alpine”), BARCLAYS BANK PLC (“Barclays”,
and together with CS Cayman and Alpine, each, a “Buyer” and collectively, the
“Buyers”), DITECH FINANCIAL LLC (the “Seller”) and DITECH HOLDING CORPORATION
(formerly known as Walter Investment Management Corp.) (the “Guarantor”).
RECITALS
The Administrative Agent, the Buyers and the Seller are parties to that certain
(a) Amended and Restated Master Repurchase Agreement, dated as of November 18,
2016 (as amended, restated, supplemented or otherwise modified as of the date
hereof, the “Existing Repurchase Agreement”; and as further amended by this
Amendment, the “Repurchase Agreement”) and (b) Amended and Restated Pricing Side
Letter, dated as of November 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”). The Guarantor
is party to that certain Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of February 9,
2018, by the Guarantor in favor of the Administrative Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Repurchase Agreement, and if not defined therein, shall have the meanings
given to them in the Guaranty.
The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement. As a condition precedent to amending
the Existing Repurchase Agreement, the Administrative Agent and the Buyers have
required the Guarantor to ratify and affirm the Guaranty on the date hereof.
Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:
SECTION 1.    Definitions. Section 1 of the Existing Repurchase Agreement is
hereby amended by:
1.1    deleting the definitions of “Mortgage” and “Mortgage Loan” in their
entirety and replacing them with the following:
“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating


1
LEGAL02/38355235v4

--------------------------------------------------------------------------------




and evidencing a first (or, in the case of Second Lien Mortgage Loans, second)
lien on real property and other property and rights incidental thereto, unless
such Mortgage is granted in connection with a Co-op Loan, in which case the
first lien position is in the stock of the subject cooperative association and
in the tenant’s rights in the cooperative lease relating to such stock.
“Mortgage Loan” means any Second Lien Mortgage Loan or any first lien closed
Agency Mortgage Loan, Manufactured Home Loan, Non-Agency QM Mortgage Loan,
Non-Agency Non-QM Mortgage Loan or Scratch and Dent Mortgage Loan which is a
fixed or floating-rate, one-to-four-family residential mortgage or home equity
loan evidenced by a promissory note and secured by a first lien mortgage (or, in
the case of Second Lien Mortgage Loans, second), which satisfies the
requirements set forth in the Underwriting Guidelines and Section 13(b) hereof;
provided, however, that, Mortgage Loans shall not include any High Cost Mortgage
Loans.
1.2    adding the following definitions of “Non-Agency Non-QM Mortgage Loan” and
“Second Lien Mortgage Loan” in their proper alphabetical order:
“Non-Agency Non-QM Mortgage Loan” means a Non-Agency QM Mortgage Loan that (a)
does not meet the criteria for a Qualified Mortgage Loan; (b) meets all
applicable criteria as set forth in the Underwriting Guidelines and (c) is
otherwise acceptable to Buyers or Administrative Agent in their sole discretion.
“Second Lien Mortgage Loan” means a Mortgage Loan that is secured by a second
lien on the related Mortgaged Property.
SECTION 2.    Representations and Warranties with Respect to Purchased Mortgage
Loans. Schedule 1 to the Existing Repurchase Agreement is hereby amended by
deleting subsections (j), (o), (t), (aa) and (iii) in their entirety and
replacing them with the corresponding new subsection, as listed on Annex A
hereto.
SECTION 3.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:
3.1    Delivered Documents. On the Amendment Effective Date, the Administrative
Agent on behalf of the Buyers shall have received the following documents, each
of which shall be satisfactory to the Administrative Agent in form and
substance:
(a)this Amendment, executed and delivered by the Administrative Agent, the
Buyers, the Seller and the Guarantor;
(b)Amendment No. 12 to the Amended and Restated Pricing Side Letter, executed
and delivered by the Administrative Agent, the Buyers, the Seller, and the
Guarantor; and
(c)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.


2
LEGAL02/38355235v6

--------------------------------------------------------------------------------




SECTION 4.    Representations and Warranties. The Seller hereby represents and
warrants to the Buyers and the Administrative Agent that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Repurchase Agreement.
SECTION 5.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 7.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to the Administrative Agent
and the Buyers under the Repurchase Agreement and Pricing Side Letter, as
amended hereby.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[SIGNATURE PAGE FOLLOWS]




3
LEGAL02/38355235v6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent
By: /s/ Margaret Dellafera                
Name: Margaret Dellafera    
Title: Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Buyer and a Committed Buyer
By: /s/ Margaret Dellafera    /s/ Patrick Duggan    
Name: Margaret Dellafera    Patrick Duggan
Title: Authorized Signatory    Authorized Signatory
ALPINE SECURITIZATION LTD, as a Buyer, by CREDIT SUISSE AG, NEW YORK BRANCH as
Attorney-in-Fact
By: /s/ Patrick Duggan                
Name: Patrick Duggan
Title: Vice President
By: /s/ Erin McCutcheon                
Name: Erin McCutcheon
Title: Director


Signature Page to Amendment No. 9 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Buyer
By: /s/ Ellen Kiernan                    
Name: Ellen Kiernan
Title: Director


Signature Page to Amendment No. 9 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------






DITECH FINANCIAL LLC, as Seller


By: /s/ Joanna Colaneri                
Name: Joanna Colaneri
Title: Treasurer




Signature Page to Amendment No. 9 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------





Annex A to the Amendment
SCHEDULE 1

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS
(j)    Valid Lien. The Mortgage is a valid, subsisting, enforceable and
perfected with respect to each first lien Mortgage Loan, first priority lien and
first priority security interest (and with respect to a Second Lien Mortgage
Loan, a second priority lien and second priority interest) on the real property
included in the Mortgaged Property, including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems located in or annexed to such buildings, and all
additions, alterations and replacements made at any time with respect to the
foregoing. The lien of the Mortgage is subject only to:
a.    the lien of current real property taxes and assessments not yet due and
payable;
b.    covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in lender’s
title insurance policy delivered to the originator of the Mortgage Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;
c.    other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property;
d.    with respect to a Second Lien Mortgage Loan, the first lien on the
Mortgaged Property.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest (or
solely with respect to a Second Lien Mortgage Loan, a second lien and second
priority security interest) on the property described therein and Seller has
full right to pledge and assign the same to Administrative Agent. The Mortgaged
Property was not, as of the date of origination of the Mortgage Loan, subject to
a mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Mortgage.
(o)    Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Buyers or Administrative Agent with respect to Non-Agency Non-QM


Annex A-1

--------------------------------------------------------------------------------




Mortgage Loans and Non-Agency QM Mortgage Loans and Fannie Mae or Freddie Mac
with respect to Agency Mortgage Loans and each such title insurance policy is
issued by a title insurer acceptable to Buyers or Administrative Agent with
respect to Non-Agency Non-QM Mortgage Loans and Non-Agency QM Mortgage Loans and
Fannie Mae or Freddie Mac with respect to Agency Mortgage Loans and qualified to
do business in the jurisdiction where the Mortgaged Property is located,
insuring Seller, its successors and assigns, as to the first priority lien (or
in the case of a Second Lien Mortgage Loan, the second priority lien) of the
Mortgage, as applicable, in the original principal amount of the Mortgage Loan,
with respect to a Mortgage Loan (or to the extent a Mortgage Note provides for
negative amortization, the maximum amount of negative amortization in accordance
with the Mortgage), subject only to the exceptions contained in clauses (a), (b)
and (c) of paragraph (i) of this Schedule 1, and in the case of adjustable rate
Mortgage Loans, against any loss by reason of the invalidity or unenforceability
of the lien resulting from the provisions of the Mortgage providing for
adjustment to the Mortgage Interest Rate and Monthly Payment. Where required by
state law or regulation, the Mortgagor has been given the opportunity to choose
the carrier of the required mortgage title insurance. Additionally, such
lender’s title insurance policy affirmatively insures ingress and egress and
against encroachments by or upon the Mortgaged Property or any interest therein.
The title policy does not contain any special exceptions (other than the
standard exclusions) for zoning and uses and has been marked to delete the
standard survey exception or to replace the standard survey exception with a
specific survey reading. Seller, its successors and assigns, are the sole
insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including Seller, has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy, including without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
Seller.
(t)    Customary Provisions. The Mortgage Note has a stated maturity. The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure. Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property (subject only to the satisfaction of any first lien Mortgage on such
Mortgaged Property in the case of the foreclosure on or trustee’s sale of,
Mortgaged Property secured by a Second Lien Mortgage Loan). There is no
homestead or other exemption or other right available to the Mortgagor or any
other person (other than customary rights of the respective first lien mortgage
holder in the case of any Second Lien Mortgage Loan), or restriction on the
Seller or any other person (other than any customary restriction in favor of the
respective first lien mortgage holder in the case of any Second Lien Mortgage
Loan), including without limitation, any federal, state or local, law,
ordinance, decree, regulation, guidance, attorney general action, or other
pronouncement, whether temporary or permanent in nature, that would interfere
with, restrict or delay, either (y) the


Annex A-2

--------------------------------------------------------------------------------




ability of the Seller, Administrative Agent, a Buyer or any servicer or any
successor servicer to sell the related Mortgaged Property at a trustee’s sale or
otherwise, or (z) the ability of the Seller, Administrative Agent, a Buyer or
any servicer or any successor servicer to foreclose on the related Mortgage. The
Mortgage Note and Mortgage are on forms acceptable to Buyers or Administrative
Agent with respect to Non-Agency Non-QM Mortgage Loans and Non-Agency QM
Mortgage Loans and Freddie Mac or Fannie Mae with respect to Agency Mortgage
Loans.
(aa)    Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority (or in the case of a Second Lien Mortgage Loan, a
second lien priority) by a title insurance policy, an endorsement to the policy
insuring the mortgagee’s consolidated interest or by other title acceptable to
Buyers or Administrative Agent with respect to Non-Agency Non-QM Mortgage Loans
and Non-Agency QM Mortgage Loans and Fannie Mae and Freddie Mac with respect to
Agency Mortgage Loans. The consolidated principal amount does not exceed the
original principal amount of the Mortgage Loan.
(iii)    Ability to Repay and Qualified Mortgage. Except with respect to
Non-Agency Non-QM Mortgage Loans, notwithstanding anything to the contrary set
forth in this Agreement, on and after January 10, 2014 (or such later date as
set forth in the relevant regulations), (i) prior to the origination of each
Mortgage Loan, the originator made a reasonable and good faith determination
that the Mortgagor had a reasonable ability to repay the loan according to its
terms, in accordance with, at a minimum, the eight underwriting factors set
forth in 12 CFR 1026.43(c) or (ii) except for Non-Agency Non-QM Mortgage Loans,
each Mortgage Loan is a “Qualified Mortgage” as defined in 12 CFR 1026.43(e).
Notwithstanding the foregoing, with respect to any Mortgage Loan that satisfies
the underwriting standards of or is otherwise eligible for purchase or to be
insured or guaranteed by Fannie Mae, Freddie Mac, FHA or VA, clause (i) above
shall not be applicable.


Annex A-3